Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes the amendment filed 05/12/2022 has overcome all outstanding 112(b) rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US20040119180, hereinafter referred to as Frank).
Regarding claim 1, Frank discloses a zirconia mill blank for dental cutting and machining, containing; a gallium compound (see Frank at Claim 7, disclosing a pre-sintered blank of zirconium oxide ceramic .. and gallium) and (see Frank at [0009], disclosing the production of a dental prosthesis by machining). While Frank does not disclose the zirconia dental mill blank is has a primary particle diameter of a zirconia particle as a raw material of the zirconia mill blank for dental cutting and machining within 1 to 500 nm, the zirconia mill blank is temporarily sintered (see the instant specification at [0053]), therefore the sintered zirconia mill blank no longer comprises a powder with grains of a particular size, and thus a limitation regarding the raw material input is not given patentable weight in a claim directed to the zirconia mill blank. See the Response to Arguments section below for further details. 
Regarding claim 2, Frank discloses an amount of the gallium compound is within a range of 0.20 wt.% to 1.50 wt.% in terms of gallium oxide (see Frank at Claim 7, disclosing from 0.05 to 0.5% by weight of … gallium, which overlaps with the claimed range).
Regarding claim 3, Frank discloses the zirconia mill blank for dental cutting and machining further contains an yttrium compound in an amount within a range of 5.0 to 12.5 wt.% in terms of yttria (see Frank at Claim 7, disclosing from 1.5 to 6.0% by weight of yttrium oxide, which overlaps with the claimed range).
Regarding claims 4 and 7-9, while Frank does not explicitly disclose in a case in which a sintered body prepared by sintering at 1560 °C for a sintering time of 24 minutes is defined as a 24 minutes sintered body and a sintered body prepared by sintering at 1560 °C for a sintering time of 427 minutes is defined as a 427 minutes sintered body, a relationship of a contrast ratio of a sample having a thickness of 1 mm between the 24 minutes sintered body and the 427 minutes sintered body satisfies the following formula (1). Formula (1): (Contrast ratio of 24 minutes sintered body) / (Contrast ratio of 427 minutes sintered body) x 100 < 102 (%), this is an inherent property dependent upon the composition, and the composition as claimed is sufficiently similar to the composition disclosed by Frank. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 5 and 10-12, while Frank does not explicitly disclose in a case in which a sintered body prepared by sintering at 1560 °C for a sintering time of 6.4 minutes is defined as a 6.4 minutes sintered body and a sintered body prepared by sintering at 1560 °C for a sintering time of 427 minutes is defined as a 427 minutes sintered body, a relationship of a contrast ratio of a sample having a thickness of 1 mm between the 6.4 minutes sintered body and the 427 minutes sintered body satisfies the following formula (2). Formula (2): (Contrast ratio of 6.4 minutes sintered body) / (Contrast ratio of 427 minutes sintered body) x 100 < 102 (%), this is an inherent property dependent upon the composition, and the composition as claimed is sufficiently similar to the composition disclosed by Frank. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 6, Frank discloses the zirconia mill blank for dental cutting and machining further contains an yttrium compound in an amount within a range of 5.0 to 12.5 wt. % in terms of yttria (see Frank at Claim 7, disclosing from 1.5 to 6.0% by weight of yttrium oxide, which overlaps with the claimed range).
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauptmann et al. (US6713421, hereinafter referred to as Hauptmann).
Regarding claim 1, Hauptmann discloses a zirconia mill blank for dental cutting and machining, containing; a gallium compound (see Hauptmann at Claim 1, disclosing a blank comprising zirconium oxide-based ceramic … and gallium). While Hauptmann does not disclose the zirconia dental mill blank is has a primary particle diameter of a zirconia particle as a raw material of the zirconia mill blank for dental cutting and machining within 1 to 500 nm, the zirconia mill blank is temporarily sintered (see the instant specification at [0053]), therefore the sintered zirconia mill blank no longer comprises a powder with grains of a particular size, and thus a limitation regarding the raw material input is not given patentable weight in a claim directed to the zirconia mill blank. See the Response to Arguments section below for further details.
Regarding claim 2, Hauptmann discloses an amount of the gallium compound is within a range of 0.20 wt.% to 1.50 wt.% in terms of gallium oxide (see Hauptmann at Claim 1, disclosing 0.15 to 0.50 wt.% of … gallium, which overlaps with the claimed range).
Regarding claim 3, Hauptmann discloses the zirconia mill blank for dental cutting and machining further contains an yttrium compound in an amount within a range of 5.0 to 12.5 wt.% in terms of yttria (see Hauptmann at Claim 1, disclosing 1.5 to 6% yttrium oxide, which overlaps with the claimed range).
Regarding claims 4 and 7-9, while Hauptmann does not explicitly disclose in a case in which a sintered body prepared by sintering at 1560 °C for a sintering time of 24 minutes is defined as a 24 minutes sintered body and a sintered body prepared by sintering at 1560 °C for a sintering time of 427 minutes is defined as a 427 minutes sintered body, a relationship of a contrast ratio of a sample having a thickness of 1 mm between the 24 minutes sintered body and the 427 minutes sintered body satisfies the following formula (1). Formula (1): (Contrast ratio of 24 minutes sintered body) / (Contrast ratio of 427 minutes sintered body) x 100 < 102 (%), this is an inherent property dependent upon the composition, and the composition as claimed is sufficiently similar to the composition disclosed by Hauptmann. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 5 and 10-12, while Hauptmann does not explicitly disclose in a case in which a sintered body prepared by sintering at 1560 °C for a sintering time of 6.4 minutes is defined as a 6.4 minutes sintered body and a sintered body prepared by sintering at 1560 °C for a sintering time of 427 minutes is defined as a 427 minutes sintered body, a relationship of a contrast ratio of a sample having a thickness of 1 mm between the 6.4 minutes sintered body and the 427 minutes sintered body satisfies the following formula (2). Formula (2): (Contrast ratio of 6.4 minutes sintered body) / (Contrast ratio of 427 minutes sintered body) x 100 < 102 (%), this is an inherent property dependent upon the composition, and the composition as claimed is sufficiently similar to the composition disclosed by Hauptman. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 6, Hauptmann discloses the zirconia mill blank for dental cutting and machining further contains an yttrium compound in an amount within a range of 5.0 to 12.5 wt. % in terms of yttria (see Hauptmann at Claim 1, disclosing 1.5 to 6% yttrium oxide, which overlaps with the claimed range).
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered and they are not persuasive. Concerning the amendment to claim 1, the raw material used form form a blank does not patentably distinguish the claimed blank which is sintered (see the instant specification at [0053], disclosing thereafter, calcination was performed in an electric furnace (1000°C, 30 minutes) to prepare a zirconia temporarily sintered body. Examiner notes that after sintering, the body no longer comprises raw material powder with a grain size, therefore the grain size of the raw material powder does not patentably distinguish the dental mill blank from that of the prior art as described in the rejections above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731